Opinion issued February 9, 2012.
 

In The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-10-00987-CR
———————————
DERRICK JACKSON, Appellant
V.
The
State of Texas, Appellee

 

 
On Appeal from the 177th District Court
Harris County, Texas

Trial Court Case No. 1253949
 

 


 
MEMORANDUM OPINION
 
          Appellant
Derrick Jackson was indicted for robbing a man at knife-point and stealing
$1,700 in cash.  Jackson pleaded not
guilty to the offense of aggravated robbery. 
See Tex. Penal Code
Ann. § 29.03 (West 2011).  A jury found Jackson guilty, and the court
sentenced him to 33 years in prison.
          Appellant’s appointed
counsel on appeal has filed a motion to withdraw, along with an Anders brief stating that the record
presents no reversible error and therefore the appeal is without merit and is
frivolous.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).  
          Counsel’s
brief meets the Anders requirements
by presenting a professional evaluation of the record.  See
Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).  Counsel discusses the evidence adduced at the
trial, supplies us with references to the record, and provides us with citation
to legal authorities. Counsel indicates that she has thoroughly reviewed the
record and that she is unable to advance any grounds of error that warrant
reversal.  See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 154
(Tex. App.—Houston [1st Dist.] 2006, no pet.).
          In addition,
counsel’s brief reflects that she delivered a copy of the brief to appellant and
informed him of his right to examine the appellate record and to file a
response.  See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).  Appellant has not filed a pro se response.
          We have
independently reviewed the entire record, and we conclude that no reversible
error exists in the record, that there are no arguable grounds for review, and
that therefore the appeal is frivolous.  See Anders, 386 U.S. at 744, 87 S. Ct.
at 1400; Garner v. State, 300 S.W.3d
763, 767 (Tex. Crim. App. 2009) (explaining that frivolity is determined by
considering whether there are “arguable grounds” for review); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (emphasizing that reviewing
court—and not counsel—determines, after full examination of proceedings, whether
the appeal is wholly frivolous); Mitchell,
193 S.W.3d at 155.  An appellant may
challenge a holding that there are no arguable grounds for appeal by filing a
petition for discretionary review in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d 827 & n.6.
          We affirm the
judgment of the trial court and grant counsel’s motion to withdraw.[1]  Attorney, Deborah Summers, must immediately
send the notice required by Texas Rule of Appellate Procedure 6.5(c) and file a
copy of that notice with the Clerk of this Court.  See
Tex. R. App. P. 6.5(c).  We dismiss all pending motions as moot.
PER CURIAM
                                                                   
Panel consists of Justices Jennings, Massengale, and
Huddle.
Do not publish. 
Tex. R. App. P.
47.2(b).
 




[1]        Appointed
counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of
Criminal Appeals. See Bledsoe v. State,
178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).